Case 4:19-cv-02359 Document 66 Filed on 04/24/20 in TXSD Page 1 of 4
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 24, 2020
                                                                                David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        NORMA JOYCE                    §   CIVIL ACTION NO.
        BROOKS,                        §   4:19-cv-02359
                 Plaintiff,            §
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        REVERSE MORTGAGE               §
        SOLUTIONS INC et al,           §
                 Defendants.           §

                                    ORDER

             Before the Court are several discovery disputes. This Court
       has made clear in its procedures that parties should attempt to
       resolve all discovery disputes in good faith without intervention
       by the Court. Those procedures also require the parties to be
       pragmatic and seek reasonable compromise. See Section 15(a).
       The parties to this action, mainly Defendant NexBank SSB, have
       done the opposite.
             A party seeking discovery relief must submit an initiating
       letter identifying the nature of the dispute before bringing a
       motion. See Section 15(c). The Court has received five such
       initiating letters and three responses in this action in the span of
       five months.
             The Court held a telephonic hearing in January to resolve the
       first set of discovery disputes. Plaintiff Norma Brooks sought the
       Court’s assistance in obtaining documents from NexBank.
       Dkt 41. Brooks issued her first set of requests for production and
       asserted that with one minor exception, NexBank produced no
       documents. Id at 2. NexBank responded that it opposed this
       discovery with the illegitimate assertion, “NONE of Plaintiff’s
       claims and causes have merit.” Dkt 43 at 1. NexBank also sought
Case 4:19-cv-02359 Document 66 Filed on 04/24/20 in TXSD Page 2 of 4




       the Court’s assistance in obtaining documents and answers to
       interrogatories from Brooks. Dkt 44. At the hearing, Brooks
       agreed to produce the requested documents and answer the
       interrogatories without limitation. NexBank took a more
       obstinate stance. The Court ordered NexBank to produce the
       majority of the documents it was withholding. See Minute Entry
       of January 24, 2020.
            NexBank filed a motion to dismiss and motion for summary
       judgment on March 17th. Dkt 46. In doing so, it relied on two
       appraisals that Ronald Feilder prepared to assert that Brooks has
       not maintained her home. See Dkts 46-6 (2013 appraisal), 46-7
       (2019 appraisal). It also relied on corporate representative
       testimony. See Dkt 46-15.
            Discovery does not close in this action until June 12th. Dkt
       26. Brooks submitted a letter on March 25th seeking a
       continuance of her deadline to respond to NexBank’s motion for
       summary judgment and to dismiss. Dkt 62. She there sought a
       continuance so that she could depose Feilder and NexBank.
       NexBank opposed any extension. Dkt 63. Brooks filed her
       response on April 7th. Dkt 48. Although the response is on file,
       the Court finds NexBank’s position on this issue patently
       unreasonable.
            Brooks submitted another letter on April 21st seeking leave
       to depose Feilder and NexBank by videoconference, pursuant to
       Rule 30(b)(4). Dkt 64. NexBank opposes both depositions. Dkt
       65. It also contends that it should be entitled to take Brooks’
       deposition first. The Court finds NexBank’s position again to be
       patently unreasonable.
            The depositions are ordered to go forward. The Court
       presumptively permits the plaintiff to notice and take the first
       deposition. See Section 14(b). Brooks is the plaintiff in this
       action. She provided the first notices of depositions in dispute.
       And NexBank relies on both Feilder and its corporate
       representative in its pending motion. Brooks is entitled to take
       both of those depositions first. NexBank can then take Brooks’
       deposition.
            NexBank insists that the depositions need to be in person.
       Dkt 65 at 2. The Court agrees and does not intend for any party



                                      2
Case 4:19-cv-02359 Document 66 Filed on 04/24/20 in TXSD Page 3 of 4




       or counsel to act contrary to official guidance or precautions
       regarding the COVID-19 virus, including with respect to travel
       or appearance for any deposition or litigation-related matter.
       Accordingly, all deadlines in this case are canceled until
       circumstances allow the depositions to go forward in person.
            Upon completion of the depositions, Brooks will be
       permitted to make a supplemental responsive filing, to which
       NexBank can reply.
            The Court requires the parties in actions before it to either
       mediate their dispute or attend a settlement conference with the
       Magistrate Judge prior to consideration of dispositive motions.
       See Section 17(c). The prior scheduling order did not include an
       applicable deadline requiring such mediation or settlement
       conference. The Court will now refer this case to the Magistrate
       Judge for a settlement conference.
            The Court ORDERS as follows:
                o Brooks may depose Feilder and NexBank in person
                    when circumstances reasonably permit.
                o After these depositions, NexBank may depose
                    Brooks in person.
                o Brooks may file a supplemental response to
                    NexBank’s motion for summary judgment and
                    motion to dismiss fourteen days after she receives
                    both deposition transcripts. She is allowed no more
                    than 1,500 words.
                o NexBank may then file a reply within ten days. It is
                    allowed no more than 1,500 words.
            The Court will enter a separate order referring this case to
       the Magistrate Judge for a settlement conference.
            The Court will reset scheduling deadlines for this action after
       these depositions and a settlement conference before the
       Magistrate Judge.
            NexBank is cautioned to conform its conduct to standards
       of reasonableness and good faith going forward. The Court will
       not hesitate to shift costs or order other relief on further disputes.
       See Section 15(a).




                                         3
Case 4:19-cv-02359 Document 66 Filed on 04/24/20 in TXSD Page 4 of 4




          SO ORDERED.
          Signed on April 24, 2020, at Houston, Texas.


                                 Hon. Charles Eskridge
                                 United States District Judge




                                    4
